       Case 1:20-cv-00550-GSA Document 17 Filed 06/11/21 Page 1 of 2


 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6
     JUAN FRANCISCO MENDOZA                                   CASE NUMBER: 1:20-cv-00550-GSA
 7   MENDEZ,

 8                      Plaintiff,                            ORDER TO SHOW CAUSE
                                                              REGARDING CONFIDENTIAL
 9          v.                                                LETTER BRIEF

10   ANDREW SAUL, Commissioner of Social
     Security,
11

12                      Defendant.

13

14          Pursuant to the scheduling order, Plaintiff’s confidential letter brief (CLB) was due within

15   30 days of the filing of the administrative record. The administrative record was filed and

16   electronically served on May 10 (Doc. 13), making the CLB deadline June 9. Plaintiff has not

17   filed a certificate of service confirming that he served the CLB on Defendant.

18          Accordingly, within 10 days of the entry of this order, Plaintiff is directed to show cause

19   why the CLB was not served. Alternatively, Plaintiff shall serve his CLB and file a proof of

20   service within 10 days of the entry of this order.

21
     IT IS SO ORDERED.
22

23
        Dated:     June 10, 2021                              /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          1
     Case 1:20-cv-00550-GSA Document 17 Filed 06/11/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
